ROSS, J.
It must always be a question of fact whether the insurance agent or agency is engaged in his own business or only , in a purely representative capacity engaged ’in the business of his principal or principals and a part of the organization of the principal or principals, which pay a tax to the state, exempting the agent or agency as an integral part of such organization.
The additional evidence presented at the second hearing in our opinion, and wé so hold, is sufficient with the evidence above noted to show conclusively that the plaintiff is engaged in a business of his own within the terms of the ordinance, and that the relation of agency to the foreign companies is merely incidental to that business, and does not define or limit it.
So viewing the matter, we adhere to our original decision, but for the reasons herein set forth.
The injunction will be denied, an$ the' petition dismissed.
Cushing, PJ, ,and Hamilton, J, concur.